Mr. John Casteel Prosecuting Attorney, 19th Judicial District 103 South Spring P.O. Box 536 Berryville, AR 72616
Dear Mr. Casteel:
You have requested my opinion concerning the use of certain jail tax revenues. The ordinance proposing this tax was enacted pursuant to the authority granted in A.C.A. § 26-74-401 et seq. This ordinance provided for the following ballot title to be presented to the electorate:
  A PROPOSAL TO LEVY A ONE HALF OF ONE PERCENT (0.5%) SALES AND USE TAX WITHIN CARROLL COUNTY TO BE USED TO CONSTRUCT AND EQUIP A JAIL FACILITY AND SHERIFF'S DEPARTMENT AND TO BE USED TO OPERATE THE JAIL FACILITY AND A CENTRAL DISPATCH OFFICE.
  ANY EXCESS REVENUES GENERATED BY THE (0.5%) SALES AND USE TAX AFTER THE QUORUM COURT HAS APPROPRIATED NEEDED JAIL AND CENTRAL DISPATCH OPERATING FUNDS SHALL BE USED FOR FUTURE JAIL EXPANSION, CAPITAL IMPROVEMENTS OR COUNTY ROADS.
This ballot title tracks the language of the tax ordinance itself.
You have presented the following question:
  Given the ordinance, can money generated from this tax be used to develop operating protocols, purchase of equipment, and development of training programs prior to the construction of any facility?
RESPONSE
It is my opinion that under the broad language of the levying ordinance and the ballot title that were presented to the electorate,1 these tax revenues can be used to develop operating protocols, purchase of equipment, and development of training programs prior to the construction of any facility, provided that these operating protocols, equipment, and training programs are all related to the jail, the sheriff's department, or the central dispatch office.
Your question is governed by the provisions of Article 16, § 11 of the Arkansas Constitution. That section states:
  No tax shall be levied except in pursuance of law, and every law imposing a tax shall state distinctly the object of the same; and no moneys arising from a tax levied for one purpose shall be used for any other purpose.
Ark. Const., Art. 16, § 11.
The Arkansas Supreme Court has held that the ballot title is the final, definitive statement to the voters as to that which they are being asked to decide, and it is to the levying ordinance and the ballot title that the court will look when determining whether Article 16, § 11 has been complied with. See Daniel v. Jones, 332 Ark. 489, 966 S.W.2d 226 (1998).
The ballot title and levying ordinance that give rise to your question are couched in terms that are broad enough to encompass the development of operating protocols, the purchase of equipment, and the development of training programs prior to the construction of the facility, if these expenditures are all related to the jail, the sheriff's department, or the central dispatch office, which are the ultimate goals for which the tax was passed. As a practical matter, some expenditures clearly must be made prior to the construction of any facility that is envisioned by the tax ordinance, and the ballot title and levying ordinance state no limitation that would preclude such preliminary expenditures.
Accordingly, it is my opinion that given the language of the ballot title and the levying ordinance, such expenditures would comply with the requirements of Article 16, § 11.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
1 I am assuming that the ballot title and levying language that were set forth in the levying ordinance were, in fact, the language that was presented to the electorate in the election at which this tax was approved.